Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Ben Zadik, Chief Financial Officer of Red Mile Entertainment, Inc., certify to the best of my knowledge that: (1) This Annual Report on Form 10-KSB for the year ended March 31, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Annual Report on Form 10-KSB for the year ended March 31, 2007 fairly presents, in all material respects, the financial condition and result of operations of Red Mile Entertainment, Inc. June 28, 2007 /s/ Ben Zadik Ben Zadik Chief Financial Officer (Principal Financial Officer)
